USCA11 Case: 21-12364      Date Filed: 04/11/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12364
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROBERTO QUINONEZ CASTILLO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00247-VMC-JSS-2
                   ____________________
USCA11 Case: 21-12364        Date Filed: 04/11/2022     Page: 2 of 2




2                      Opinion of the Court                21-12364


Before JILL PRYOR, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       The government’s motion to dismiss this appeal pursuant to
the appeal waiver in Castillo’s plea agreement is GRANTED. See
United States v. Boyd, 975 F.3d 1185, 1192 (11th Cir. 2020) (district
court must have clearly conveyed to defendant that he was giving
up his right to appeal under most circumstances); United States v.
Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal
waiver will be enforced if it was made knowingly and voluntarily).